 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     JAMES WILLIAMS,                                      Case No.: 2:16-cv-03020-APG-NJK
11
            Plaintiff(s),                                                Order
12
     v.                                                              [Docket No. 21]
13
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion for additional time to obtain the first name
17 and/or P number for Defendant Sergeant Peterson. Docket No. 21. No response has been filed,
18 and the time for doing so has expired. See Local Rule 7-2(b). For good cause shown, the motion
19 is hereby GRANTED as follows.
20         Plaintiff will be allowed to serve up to three interrogatories1 on Las Vegas Metropolitan
21 Police Department specifically in an effort to ascertain the first name and/or P number for
22 Defendant Sergeant Peterson. Cf. Smith v. Baker, 2017 U.S. Dist. Lexis 109609, at *2 (D. Nev.
23 July 12, 2017). Moreover, given that other Defendants have already appeared and general
24 discovery is underway, see Docket No. 25, the Court further ORDERS Las Vegas Metropolitan
25 Police Department to respond to the above interrogatories within 7 days of receipt, see Fed. R.
26 Civ. P. 33(b)(2) (court may order shortened time to respond).
27
          1
            These interrogatories shall not be counted toward the numerical limit for the case more
28 generally. See Fed. R. Civ. P. 33(a)(1).

                                                    1
 1         The Clerk’s Office is INSTRUCTED to send Plaintiff an additional USM-285 form. The
 2 Clerk’s Office is also INSTRUCTED to send a copy of the second amended complaint (ECF No.
 3 9-1) and a copy of this order to the U.S. Marshal for service on Defendant Sergeant Peterson. To
 4 enable the above discovery, Plaintiff shall have 45 days within which to furnish to the U.S.
 5 Marshal the required USM-285 form. Within 20 days after receiving from the U.S. Marshal a
 6 copy of the USM-285 form showing whether service has been accomplished, Plaintiff must file a
 7 notice with the Court identifying whether Defendant Sergeant Peterson was served. If not, and if
 8 Plaintiff wishes to have service again attempted on Defendant Sergeant Peterson, then a motion
 9 must be filed with the Court specifying a more detailed name and/or address of Defendant Sergeant
10 Peterson, or whether some other manner of service should be attempted.
11         IT IS SO ORDERED.
12         Dated: March 19, 2019
13                                                            ______________________________
                                                              Nancy J. Koppe
14                                                            United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
